DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (a method of improving solubility) and insulin conjugated to IgG Fc via PEG without traverse in the reply filed on 26 April, 2018.

Claims Status
Claims 1-5, 7, 11, and 14-21 are pending.
Claims 1, 16, and 18 have been amended.
Claims 20 and 21 are new.
Claims 3, 7, 14, 15-17, and 21 have been withdrawn due to an election/restriction requirement.  Please note that there are two claims numbered claim 20, one of which is new.  They will be distinguished by calling one “old 20” and one “new 20.”  

New Objections
Claim Objections
Claim 20 is objected to because of the following informalities:  applicants have amended the claims to add claim 20.  However, there was already a claim 20, so now there are two claims numbered claim 20.  Appropriate correction is required.


Withdrawn Rejections
The rejection of claims 1, 2, 4, 5, 8, 11, 13, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the reaction referred to is hereby withdrawn due to amendment.

The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the basis of the ratio is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, 5, 8, 11, and 17-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-13 of US 10,064,951 (reference application) in view of Gegg et al (US 20090252703, cited by applicants) is hereby withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1, 2, 4, 5, 11, and 18-20 (old 20 and new 20) are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20130028918, published 31 Jan, 2013, previously cited) in view of Gegg et al (US 20090252703, cited by applicants) with evidentiary support from the product technical information sheet for SMCC from AAT Bioquest (2012).

Song et al teaches linking insulin with an immunoglobulin Fc region via a non-peptidyl polymer (paragraph 16) and describes the reactive groups “at both ends” (paragraphs 49 and 50), indicating a polymer having two ends.  IgG Fc regions are discussed (paragraph 32), although other Fc regions or even hybrids can be used (paragraph 40), and dimers of the Fc region are taught (paragraph 31).  Aglycosylated Fc is taught (paragraph 38), along with the various IgG subclasses, with IgG4 being preferred (paragraph 43).  Polypropylene glycol is listed as a non-peptidyl polymer that can be used (paragraph 46), with a preferred molecular weight between 1 and 20 kDa.  Examples are given of linking PEG (closely related chemically to polypropylene glycol) to an immunoglobulin Fc then insulin by reaction between an aldehyde and an amine/reduction, with purification after each step (examples 1 and 2, paragraphs 77 and 78).  Note that the non-peptidyl polymer can have a malemide reactive group (paragraph 49), which, as evidenced by the SMCC product sheet, is selective for sulfhydryl conjugation (1st page, 2nd paragraph).
The difference between this reference and the instant claims is that the conjugations are not conducted in an organic solvent, and use a different order of attachment.
Gegg et al teaches alcohol cosolvents to increase PEGylation yield (title).  This allows for more rapid reaction, and more complete yield (paragraph 16) with reductive amidation (paragraph 17), the same method used by Song et al.  Insulin is one of the polypeptides specifically pointed out as useful in this method (claim 6).  An example was given of the method, using methanol, ethanol, isopropanol, and trifluoroethanol, at either 25% or 50% by volume (paragraph 170), where the polymer has a MW of 20 kDa (paragraph 170).  Purification was presumably done the same way as the control reaction, by cation exchange chromatography (paragraph 167).  The same procedure was run for a less soluble polypeptide (paragraph 172).  In all cases, this lead to an increase in yield, which was more pronounced for the less soluble polypeptide (paragraph 172).  Optimization of the solvent ratios was conducted (paragraph 174).  Note that, while the reference discusses PEGylation, it suggests that the closely related polymer polypropylene glycol will have similar effects, based on the prior art (paragraph 9).  Alternatively, the addition of a methyl group to the PEG (generating polypropylene glycol) is not a patentable distinction; see In re Grunwell, 203 USPQ 1055; In re Magerlein, 202 USPQ 473; In re Wood, 199 USPQ 137; and In re Lohr, 137 USPQ 548. 
Therefore, it would be obvious to use the method of Gegg et al to generate the construct of Song et al, as the method gave higher yields than the aqueous method used by Song et al.  As Gegg et al use the exact same reaction (reductive amidation) and explicitly mention that the process is suitable for insulin, an artisan in this field would attempt this process with a reasonable expectation of success.
Song et al discuss reaction of polypropylene glycol between 1-20 kDa with an antibody Fc fragment on one side and insulin on the other, and describes an example with separation after each step in the reaction.  Gegg et al discuss the advantages of using alcohol in the reaction solvent.  While none of the references discuss the solubility, or the solution it should be tested in, this is the same compound, so will inherently have the same properties.  Gegg et al discusses attaching the polymer to the peptide first; the same order as claimed by applicants.  Alternatively, while Song et al uses a different order, changing the order of method steps is not a patentable distinction, absent secondary considerations (MPEP 2144.04(IV)(C)).  Thus, the combination of references render obvious claims 1 and 11.
Song et al discuss IgG Fc regions, rendering obvious claim 2.
Song et al discuss hybrid Fc regions, rendering obvious claim 3.
Song et al discuss Fc dimers/multimers, rendering obvious claim 4.
Song et al discuss aglycosylated IgG Fc fragments and mention that IgG4 is preferred, rendering obvious claim 5.
Gegg et al gives examples of 25% and 50% alcohol by volume, and discuss optimizing the ratio, rendering obvious claim 18.
Gegg et al use methanol, ethanol, and isopropanol, rendering obvious claim 19 and old 20. 
Song et al teach maleimides on the non-peptidyl polymer, which are selective for sulfhydryls, rendering obvious claim new 20.
response to applicant’s arguments
	Applicants argue that Gegg et al does not use insulin and that it is impossible to determine the intrinsic property of a compound not produced by a reference.
	Applicant's arguments filed 19 May, 2021 have been fully considered but they are not persuasive.

	Applicants argue that Gegg et al does not discuss insulin.  It is agreed that none of the examples of Gegg et al use insulin.  However, applicants have provided no reason why a person of skill in the art would believe that the benefits discussed by Gegg et al are limited to the peptide used in the examples, especially as Gegg et al explicitly states that insulin can be used in the described methods.
	Applicants further argue that it is impossible to determine intrinsic properties of a compound where the synthesis method has not been described by the prior art.  The problem is, this is not the standard; inherent features need not be recognized prior to applicants discovering them (MPEP 2112(II)); unless the feature is an unexpected result, lack of prior discovery does not render the claimed method patentable.  In addition, as has been previously noted, adding an Fc region to a peptide to increase solubility is known in the art; this makes it reasonable for an expert in this field to expect an increase in solubility with the claimed method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 4, 5, 11, and 18-20 (old 20) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 9, and 11 of copending Application No. 14/415,206 (US 20150196643) (reference application) in view of Gegg et al (US 20090252703, cited by applicants).
Competing claim 1 describes a formulation comprising an insulin attached to an immunoglobulin Fc region.  While the competing claims do not discuss attaching the two together, this must have been accomplished at some time to generate these compounds.  Competing claims 5, 7, and 8 specify the immunoglobulin Fc regions down to a dimer or mulitimer of aglycosylated human IgG4.  Competing claims 9 and 1 specify that the attachment is via a non-peptidyl polymer, specifically, polypropylene glycol.
The difference between the competing claims and the instant claims is that the competing claims do not specify the reaction and purification conditions.
The teachings of Gegg et al were given above, and will not be repeated here.
Therefore, it would be obvious to use the organic solvents of Gegg et al in the conjugation process to increase the percent yield, as discussed by Gegg et al.  As that reference explicitly discusses insulin, an artisan in this field would attempt this process with a reasonable expectation of success.
response to applicant’s arguments
	Applicants repeat the same arguments presented with respect to the rejection under 35 USC 103, above, which were answered there.


additional rejections
Claims 1, 2, 4, 5, 11, and 18-20 (old 20 and new 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 15/315,992 (US 20170100488), 15/762,665 (US 20180271995), 14/383,334 (US 20150299247), 16/041,263 (US 20180326083), 16/057,454 (US 20180360983), 16/233,890 (US 20190119347), 16/466,500 (US 20200078470), 16/495,884 (US 20200101171), 16/356,319 (US 20190269779), 16/206,365 (US 20190083579), 16/506,717 (US 20190321485), 16/651,921 (US 20200283492), 17/098,040, 17/043,371, 17/187,098  or US Patent Nos 9,801,950, 9,833,516, 9,724,420, 10,487,128, 10,279,041, 10,441,665, 10,550,168, 10,493,132, 10,363,320, 10,188,703, 9,901,621, 10,071,171, 9,750,820, 10,272,159, 9,731,031, 10,251,957, 10,071,166, 9,636,420, 8,263,084, 9,504,757, 9,072,794, 7,737,260, 10,400,020 in view of Gegg et al (US 20090252703, cited by applicants).
The teachings of the competing claims are similar to the previous ODP rejections, and the logic of the rejection is the same.
response to applicant’s arguments
	Applicants repeat the same arguments presented with respect to the rejection under 35 USC 103, above, which were answered there.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this rejection is necessitated by amendment.

Claim 18 has been amended to require a volume ratio of the solvents, and applicants admit there is no support in the disclosure for this amendment.  Applicants state that the volume ratio is customary and standard in the art, and point to Gegg et al (US 20090252703, previously presented) as evidence.  However, while Gegg et al uses volume ratios of solvent, it does not state that this is customary in the art.  Liu et al (Chin. Chem. Lett. (2014) 25(1) p104-106) use mole ratios of the solvents (1st page, 1st paragraph), indicating that a person of skill in the art would not automatically assume volume ratios.  Thus, this amendment constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 11, and 18-20 (old 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, require that the non-peptidyl polymer be propylene glycol with a molecular weight of 1 to 20 kDa.  Propylene glycol is a small molecule with a molecular weight of 76 g/mole (PubChem entry for propylene glycol, https://pubchem.ncbi.nlm.nih.gov/compound/Propylene-glycol, downloaded 3 June, 2021).  It is thus unclear what this polymer is, and what the weight of it is.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658